Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Manke (US 2016/0376868), as discussed in the action dated 12/20/21.
The prior art of record fails to disclose, alone or in combination, the key features of “the multicomponent sliding sleeve including a transition sleeve connected to a connection joint at a downhole end of the multicomponent sliding sleeve” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “a mandrel flow sub having a mandrel flow sub nozzle connected to a downhole end of the upper mandrel tube; a lower mandrel tube connected to a downhole end of the mandrel flow sub” and “a slotted sliding sleeve connected to a downhole end of the upper sliding sleeve and having slotted sliding sleeve finger components that define a slot to expose the mandrel flow sub nozzle; a lower sliding sleeve connected to a downhole end of the slotted sliding sleeve; a transition sleeve connected to a downhole end of the lower sliding sleeve and providing a bias element chamber that houses a bias element supported on the bias element support component of the multicomponent mandrel; and the connection joint which is connected to the transition sleeve” in combination with the other limitations currently presented in the combination of claim 12.
The prior art of record fails to disclose, alone or in combination, the key features of “a connection joint connected to a lower end of the transition sleeve, the connection joint being adapted to connect a compression-set packer to the uphole end to provide a straddle packer” in combination with the other limitations currently presented in the combination of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676